Citation Nr: 0932848	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right ear hearing loss, deformity, 
nerve damage, and infection due to VA surgical treatment.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from October 1952 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In October 2007, the Board denied entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for right 
ear hearing loss, deformity, nerve damage, or infection due 
to VA surgical treatment.  The Veteran then filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  In January 2009, the Veteran's representative 
before the Court and VA General Counsel filed a joint motion 
for remand.  The Court granted the joint motion by a January 
2009 order whereby the Board's October 2007 decision was 
vacated and the case was remanded to the Board for further 
action.

Generally, the provisions of 38 U.S.C.A. § 1151 provide that 
compensation shall be awarded for additional disability that 
was caused by VA hospital care, medical or surgical 
treatment, or examination furnished to the Veteran, and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA or an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2008).

The Veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for additional disability of the 
right ear resulting from VA surgical treatment in July 2003.  
He underwent revision tympanomastoidectomy on July 21, 2003, 
in order to remove a cholesteatoma in his right ear.  The 
procedure required the outer ear to be partially detached and 
reattached.  The Veteran primarily asserts that his right ear 
became deformed as a result of the surgery and that he is 
unable to wear an in-canal hearing aid to amplify his 
hearing.  He also alleges that the surgery caused increased 
hearing loss, nerve damage, and infection in the right ear.  

Part of the analysis of the Veteran's claim under section 
1151 pertains to whether he was furnished the surgical 
treatment with his full and informed consent.  See 38 C.F.R. 
§§ 3.361(d), 17.32 (2008).  When the Board decided the claim 
in October 2007, clinical records from the VA Medical Center 
(VAMC) in Milwaukee, Wisconsin (the facility where the 
surgery took place) were associated with the claims file.  
The clinical records contained a consent form for the 
July 2003 surgery.  However, as noted by the January 2009 
joint motion for remand, the clinical records are not 
currently part of the claims file.  Thus, evidence pertinent 
to the Veteran's claim is no longer of record.  Consequently, 
the claim must be remanded in order to re-obtain the 
Veteran's complete clinical records from the Milwaukee VAMC.

The joint motion for remand also indicated that the January 
2006 VA medical opinion that was provided in connection with 
the claim did not sufficiently address the matter with 
respect to right ear deformity.  Although the VA physician 
reported that the Veteran's deformity of the right ear was 
certainly an expected outcome of the surgery, he did not 
expressly address whether the Veteran's ear was reattached in 
a manner that reflected carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.  Additionally, the January 2006 physician 
was unable to ascertain whether the Veteran was informed of 
the risk of deformity before giving consent to the surgery.  
Given these circumstances, another VA medical opinion should 
be obtained in connection with the claim.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's complete 
clinical records file from the Milwaukee 
VAMC and associate the records or legible 
copies thereof with the claims folder.  
Ensure that the records that were 
available to the Board in October 2007 
are obtained, including the consent form 
for the July 21, 2003, procedure.

2.  Arrange for a physician to review the 
Veteran's claims file, including the 
complete set of clinical records from the 
Milwaukee VAMC.  The physician is 
requested to answer the following 
questions:

A.  Did the Veteran suffer 
additional disability of the right 
ear, not of his own willful 
misconduct, as the result of 
surgical treatment furnished the 
Veteran by the Milwaukee VAMC on 
July 21, 2003?  Additional 
disability consideration should 
include hearing loss, nerve damage, 
infection, and deformity.

B.  Was any additional disability 
proximately caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing surgical treatment?  
Provide an opinion for each aspect 
of additional disability found-
e.g., hearing loss, nerve damage, 
infection, and deformity.

C.  Was any additional disability 
proximately caused by an event not 
reasonably foreseeable?  Was the 
risk of that event the type of risk 
that a reasonable health care 
provider would have disclosed in 
connection with informed consent 
procedures?

The physician must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.

(The Veteran should be scheduled for a 
medical examination only if such 
examination is needed by the physician to 
answer the questions posed above.)

After the requested opinion has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
physician.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

